THE THIRTEENTH COURT OF APPEALS

                                      13-16-00274-CV


                                    State Farm Lloyds
                                            v.
                                    Rogelio Maldonado


                                      On appeal from the
                        430th District Court of Hidalgo County, Texas
                                Trial Cause No. C-4506-14-J


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against the

party incurring same.

      We further order this decision certified below for observance.

November 10, 2016